Order entered March 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00290-CV

                           SUNNY KUM SUN, ET AL., Appellants

                                               V.

                        NERIUM INTERNATIONAL, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-02357

                                           ORDER
       Before the Court is the Dallas County District Clerk’s March 4, 2013 motion for an

extension of time to file the clerk’s record. The District Clerk asks for a thirty-day extension.

Because this is an accelerated appeal, the Court can only grant a ten-day extension. See TEX. R.

APP. P. 35.3(c).   Accordingly, we GRANT the motion only to the extent that the District Clerk

shall file the clerk’s record on or before March 21, 2013.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE